PER CURIAM.
This appeal is from a summary judgment granted to the City of Miami Beach and its liability insurer, two of the defendants in an action brought by the appellant for damages for personal injuries.
Appellant contends, and we so hold, that the entry of summary judgment for said defendants was error, for the reason that there were presented genuine issues of material fact that properly were not subject to resolution by summary judgment. Included was an issue as to whether the defendant *365city, by stringing or suspending varicolored Christmas decoration lights at the involved intersection (where traffic was controlled by lights) had obscured the traffic lights or created a colored light situation which was such as to reasonably confuse a driver using the intersection as to the status of the light signals.
The summary judgment is reversed, and the cause is remanded for further proceedings.